DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2019 and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



	Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: specification does not clearly define "substance-exchange structure", "gas-impermeable sealing agent", "moisturizing member" and "a plurality of partial structures".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 "substance-exchange structure" rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 recites the limitation "moisturizing member" and claim 4 recites the limitation “a plurality of partial structures”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0072413 A1-Zenhausern et al.

Claim 1: “A culture system for co-culturing a first cell group consisting of one or more kinds of cells and a cell layer or tissue formed of a second cell group consisting of one or more kinds of cells different from the former cells,”:  Zenhausern et al. disclose the present invention relates to cell culture apparatus and cell culture methods using the same (Para. [0001], lines 1-2).  Further, Zenhausern et al. disclose the present invention relates to a means of co-culturing both cell types in close proximity to each other without them being in actual direct physical contact with one another (Para. [0087], lines 3-5); Zenhausern et al. disclose at least one channel will be used to culture cells, such as animal, preferably human, cells, or microbes obtained from an animal or human. An adjacent channel may be used for a further cell culture, for example from a tissue or organ, or may be used for media, with or without cells (Para. [0044], lines 1-6).
“the culture system comprising: a first culture tank for co-culturing, under an anaerobic condition, the first cell group and the cell layer or tissue formed of the second cell group;”:  Zenhausern et al. disclose at least one channel will be used to culture cells, such as animal, preferably human, cells, or microbes obtained from an animal or human; an adjacent channel may be used for a further cell culture, for example from a tissue or organ, or may be used for media, with or without cells (Para. [0044], lines 1-6); Zenhausern et al. disclose three channels are separated in series by membranes, with media in a first channel, human intestinal epithelial cells, 
“a second culture tank for pooling a liquid culture medium of an aerobic condition;”:  Zenhausern et al. disclose aerobic conditions in the human cell culture channel and anaerobic conditions in the microbial cell culture channel (Para. [0088], lines 13-15).
“and one or more substance-exchange structures that are disposed so as to connect the first culture tank to the second culture tank and that are configured to maintain the cell layer or tissue so as to cover a surface at a side of the first culture tank.”:  Zenhausern et al. disclose the nature of the media to be pumped through the channels is any that is deemed appropriate by one skilled in the art, and may be a liquid or a gas, or a gaseous liquid, an amorphous liquid or the like, and may comprise nutrients, markers, reagent, ligand, solvent or any other substance that it is desired to pass through the channels or expose the contents of the channel to (Para. [0043], lines 1-7); Zenhausern et al. disclose a plurality of apparatus units as defined herein is fluidically connected in series, optionally with each said apparatus having the same or different cell cultures and/or nutrient media supplies (Para. [0071], lines 1-4); 

Claim 2: “wherein an opening is closed between the second culture tank and the first culture tank so that an inside of the second culture tank is closed except for the substance-exchange structure;”:  Zenhausern et al. disclose channel walls covering the microfluidic channel have 2 mm holes which are sealed by a cover glass (Para. [0093], lines 10-11); a permeable or semi permeable membrane that permit co-culture of separate microbial colonies with separate nutrient supplies, while allowing chemical interaction between the two channels (Para. [0027], lines 3-6).
“and a gas-impermeable sealing agent is provided at a connection part between the first culture tank and the second culture tank.”:  Zenhausern et al. disclose a polyether ether ketone (PEEK)/silicone tubing connection to provide a tight and reliable seal (Para. [0060], lines 7-8); and gas impermeable PEEK tubing can be used to establish complete anaerobic conditions (Para. [0063], lines 11-12); Zenhausern et al. disclose three channels are separated in series by membranes (Para. [0044], lines 6-12).
Claim 5: “wherein the culture system is configured to be placed in an anaerobic chamber in use.”:  Zenhausern et al. disclose the apparatus can be placed in an incubator (Para. [0060], line 10); and Zenhausern et al. disclose the co-culture system provide the ability to simulate anaerobic conditions (Para. [0021], line 1); therefore, the 
Therefore, the prior art reference of Zenhausern et al. meet the limitations of claims 1-2 and 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0072413 A1-Zenhausern et al. as applied to claim 1 above, and further in view of JP2005102657A-Takaoki et al. (all citations are from the machine English translation). 

Regarding claim 3, Zenhausern et al. teaches the invention discussed above in claim 1.  Further, Zenhausern et al. teaches a similar gas-impermeable sealing (Para. [0044], lines 6-12).  However, Zenhausern et al. does not teach a moisturizing member.  
For claim 3, Takaoki et al. teaches a separate moisturizing facility for a cell culture vessel (Para. [0006], line 7), which reads on the instant claim limitation of a moisturizing member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zenhausern et al. to further incorporate a similar moisturizing member as taught by Takaoki et al., because Takaoki .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0072413 A1-Zenhausern et al. as applied to claim 1 above, and further in view of WO 2014/120702 A1-Chaban et al. 

Regarding claim 4, Zenhausern et al. teaches the invention discussed above in claim 1.  Zenhausern et al. teaches a first culture channel and a similar substance-exchange structure above. Further, Zenhausern et al. teaches the channels are partitioned by semipermeable membranes (Para. [0090], lines 4-6).  However, Zenhausern et al. does not teach a plurality of partial structures, where each of the partial structures function as a culture tank and each of the plurality of partial structures is connected to the second culture tank.
For claim 4, Chaban et al. teaches multi-chambered cell or tissue culture dish composed a common base 5 and two wells are formed as depicted the left well being separated from the right well by well wall 1 and the right well being defined by well walls 1, 2, 3, and 4 (Para. [0023], lines 1-4, Fig. 2), Fig. 2 illustrates each of the well walls functions a multi-chambered cell or tissue culture dish and each of well walls are connected to a second culture tank, shown in Fig. 2, which reads on the instant claim limitation of where each of the partial structures function as a culture tank and each of the plurality of partial structures is connected to the second culture tank.
.





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0072413 A1-Zenhausern et al. and further in views of US 2015/0147806 A1-Char et al., WO 2014/120702 A1-Chaban et al., and JP2005102657A-Takaoki et al. (all citations are from the machine English translation).

Claim 6: “A culture system for co-culturing a bacterium with a cell layer formed of epithelial cells,”:  Zenhausern et al. disclose the present invention relates to cell culture apparatus and cell culture methods using the same (Para. [0001], lines 1-2).  Further, Zenhausern et al. disclose the present invention relates to a means of co-culturing both 
“the culture system comprising: a first culture tank configured to be used under an anaerobic condition”:  Zenhausern et al. disclose it is possible to co-culture anaerobic microorganisms in channels adjacent to those carrying human cells (Para. [0052], lines 8-9).
“a second culture tank”:  Zenhausern et al. disclose three channels are separated in series by membranes (Para. [0044], lines 6-12).
“a gas-impermeable sealing agent”:  Zenhausern et al. disclose a polyether ether ketone (PEEK)/silicone tubing connection to provide a tight and reliable seal (Para. [0060], lines 7-8); and gas impermeable PEEK tubing can be used to establish complete anaerobic conditions (Para. [0063], lines 11-12).
“wherein a gas-impermeable sealing agent is provided at a connection part between the first culture tank and the second culture tank”:  Zenhausern et al. disclose a gas impermeable PEEK tubing can be used to establish complete anaerobic conditions (Para. [0063], lines 11-12); e a plurality of apparatus units is connected in series (Para. [0042], lines 8-9).

Regarding claim 6, Zenhausern et al. teaches the invention discussed above.  Zenhausern et al. teaches a similar substance-exchange structure above.  However, 
For claim 6, Char et al. teaches wherein when the membranes comprised are two or more, the membranes are stacked in layers from top to bottom (Para. [0025], lines 3-4), which reads on the instant claim limitation of a substance-exchange structure is in a bottom to allow the cell layer to cover each top surface of the substance-exchange structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zenhausern et al. to further incorporate a similar substance-exchange structure on the bottom thereof as taught by Char et al., because Char et al. teaches the membranes are stacked in layers from top to bottom seeding cells on the membranes wherein the cells are of the same or different type or a mixture of at least two different types of cells and culturing the cells whereby the cells are able to communicate with each other through the pores of the membrane (Para. [0025], lines 4-7).

Regarding claim 6, modified Zenhausern et al. teaches the invention discussed above. Further, modified Zenhausern et al. teaches a second culture tank and anaerobic and aerobic conditions and a similar substance-exchange structure on the bottom, discussed above.  However, Zenhausern et al. does not teach wherein the second culture tank is a tank for pooling a liquid culture medium of an aerobic condition, and has an opening for receiving the first culture tank.


    PNG
    media_image1.png
    312
    788
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zenhausern et al. to further incorporate a second culture tank for receiving a first culture tank as taught by Chaban et al., because Chaban et al. teaches a two well cell or tissue culture dish constructed according to this invention containing different cell or tissue cultures within each separate well is possible (Para. [0016], lines 1-3, Fig. 1) and Chaban et al. teaches it is understood that a greater number of center wells may be provided depending on the application having differing cell wall heights (Para. [0022], lines 7-8).

Regarding claim 6, modified Zenhausern et al. teaches the invention discussed above.  Further, modified Zenhausern et al. teaches a similar substance-exchange structure (Para. [0027], lines 3-4).  However, modified Zenhausern et al. does not teach wherein an opening is closed between the second culture tank and the first culture tank.



    PNG
    media_image2.png
    326
    788
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zenhausern et al. to further incorporate a closed opening between the second culture tank and the first culture tank as taught by Chaban et al., because Chaban et al. teaches a two well cell or tissue culture dish constructed according to this invention containing different cell or tissue cultures within each separate well is possible (Para. [0016], lines 1-3, Fig. 1) and Chaban et al. teaches it is understood that a greater number of center wells may be provided depending on the application having differing cell wall heights (Para. [0022], lines 7-8).

claim 6, modified Zenhausern et al. teaches the invention discussed above.  Further, modified Zenhausern et al. teaches a member for sealing an opening of the culture channels discussed above.  However, modified Zenhausern et al. does not teach a moisturizing member.
For claim 6, Takaoki et al. teaches a separate moisturizing facility for a cell culture vessel (Para. [0006], line 7), which reads on the instant claim limitation of a moisturizing member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zenhausern et al. to further incorporate a similar moisturizing member as taught by Takaoki et al., because Takaoki et al. teaches a moisturizing facility is used in an environment with low humidity and to prevent the generation of bubbles (Para. [0006], lines 6-7).

Pertinent Art
The prior art reference of US 2014/0038279 A1-Ingber et al. is being used as pertinent art for the purpose of the Office Action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799